Citation Nr: 1116393	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-48 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is on appeal from an April 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In November 2010, the Veteran testified at a video conference hearing over which the undersigned presided.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

Specifically, at his hearing before the Board in November 2010, the Veteran testified that his PTSD symptoms had progressively increased in severity since his most recent VA examination in February 2009.  This was supported by a November 2010 statement submitted by the Vet Center in Nashville, Tennessee, as well as an October 2010 statement from his spouse.

The Board determines that, given the Veteran's contentions that his PTSD is worse than it was at the time of his most recent VA examination in February 2009, a new VA examination is necessary in order to ascertain the current extent of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain treatment records relating to the Veteran's service-connected PTSD from the VA Medical Centers in Nashville and Murfreesboro, Tennessee, since August 2010.  If the Veteran has received treatment from any private psychiatric treatment center, an attempt to acquire these treatment records should also be made after obtaining the Veteran's authorization.  

2.  The RO/AMC shall then schedule the Veteran for a VA mental disorders examination to determine the precise nature and extent of his PTSD or any other associated psychiatric disorder.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with the examination.  All testing deemed necessary should be performed.

The examiner should identify all current manifestations of the Veteran's PTSD, and should provide an appraisal of the Veteran's current degree of social and industrial impairment resulting from his PTSD.  

In addition, the examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  As part of this examination, the examiner is asked to determine the effects of his PTSD on his ability to maintain employment consistent with his education and occupational experience.  A complete rational for all opinions expressed must be provided.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


